Siebeckeb, J.
Tbe issue presented between tbe parties was submitted to tbe jury by tbe inquiry, “Was it understood by and between tbe defendant and plaintiff, at tbe time defendant authorized tbe plaintiff to sell tbe property in question, that tbe plaintiff was to sell tbe property without restriction ?” Tbe jury answered in tbe negative. Tbe defendant demanded a new trial on tbe ground that tbe court erred in excluding evidence and in unduly restricting cross-examination of tbe defendant. Tbe contract between the parties upon which tbe plaintiff declares was an oral one and was testified to by plaintiff and defendant only. Their evidence of tbe contract is in direct conflict, plaintiff asserting that it was agreed that be could sell defendant’s lots without restrictions at an agreed price of $3,500 and defendant asserting that plaintiff was authorized to sell tbe lots at that price with restrictions. As part of bis case plaintiff offered in evidence a deed by defendant dated March 20, 1911, conveying tbe lots in question without restrictions. Tbe court excluded this evidence on tbe theory that it was not material and competent evidence to show tbe terms of tbe agreement tbe parties made tbe preceding February 1st. We are of tbe opinion that tbe court properly excluded it as affirmative evidence by tbe plaintiff to establish tbe terms of tbe contract in question. Tbe defendant bad the right to change his plan of sale of these lots and was at liberty at any time to sell them with or without restrictions. Under these circumstances tbe sale subsequent to making tbe agreement with plaintiff may have been made because be deemed it proper to abandon selling with restrictions, though be insisted on restrictions when tbe plaintiff was authorized to sell them. To permit this deed as evidence to show what defendant agreed to with plaintiff *227would afford tbe means by which defendant’s right to change the terms of the sale of the lots would destroy the very right itself. Such results are not permitted. In this sense the evidence offered by the plaintiff was too remote and incompetent.
It is also contended that the court erred in denying plaintiff the right to cross-examine defendant respecting the sale of these lots within a few weeks after having made the contract with the plaintiff. The purpose of such cross-examination was evidently to elicit the facts and circumstances which might explain defendant’s change of attitude in regard to the selling of the lots without restrictions. The right of cross-examination of a party to an action is not to be restricted to narrow limits; a wide scope of inquiry, in subjects related to the matter at issue, is to be allowed for testing his credibility and the weight of his evidence. We think the court unduly restricted cross-examination of defendant in the respects complained of. The plaintiff should have been permitted to examine him on the subject suggested. His answers would have been final, and explanation or contradiction would not have been permitted on rebuttal. We are however led to the belief that the error of the trial court was not prejudicial and that the court properly denied plaintiff’s motion for a new trial. The facts and circumstances adduced as evidence on the trial clearly preponderate to support the jury’s verdict, and it does not appear from the record before us that had this error not been committed a different result would have followed. The ruling of the trial court denying a new trial must stand.
By the Court. — The judgment appealed from is affirmed.